DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Resistance Welding”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiko et al. in Japan Patent No. 2002-239,748 in view of Cecil in U.S. Patent No. 4,684,778 and Song in U.S. Patent Application Publication No. 2014/0352999.  Kiko et al. discloses a transformer (element 4, see paragraph 22) connected via flexible cables (elements 37, 38) to a cylindrical electrode (element 1, see paragraph 16) and a bar like electrode (element 2, see paragraph 18) for .
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kiko et al. in view of Cecil et al. and Song as applied to claim 1 above, and further in view of  Sato et al. in U.S. Patent Application Publication No. 2014/0339853.  Sato et al. teach a vehicle part (see paragraph 33) welding to a protrusion (element 25) as part of another vehicle part. Regarding claim 6, penetrating with the pressing part/electrode is well known in the art and official notice is taken of the same. It would have been obvious to adapt Kiko et al. in view of Cecil et al., Song and Sato et al. to provide this to weld vehicle parts together by using a protrusion to concentrate the electric current.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiko et al. in view of Cecil et al. , Song and Sato et al. as applied to claim 2 above, and further in view of  Hasegawa et al. in U.S. Patent Application Publication No. 2013/0054651. Hasegawa et al. teach using a one side spot .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiko et al. in view of Cecil et al. , Song and Sato et al. as applied to claim 2 above, and further in view of  Besnard et al. in FR 3003491 A1. Besnard et al. teach a boss (protrusion) of just over 9 mm and electrode/pressing part of 12 mm (see paragraph 7).  It would have been obvious to adapt Kiko et al. in view of Cecil et al., Song, Sato et al. and Besnard et al. to provide this to ensure that the entire area of the protrusion is pressed by the electrode/pressing part.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards, II in U.S. Patent Application Publication No. 2016/0016252 discloses a pressure of 30 kgF to 2,000 kgF (see paragraph 18) during resistive spot welding.  Kinoshita et al. in U.S. Patent Application Publication No. 2015/0352672 discloses a vehicle body (see paragraph 5) and a scan length of 5 mm (see paragraph 125) and a protrusion (element 23, see .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761